UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended March 31, 2013 oTransition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number: 333-183781 Tarheel Billboard, Inc. (Exact name of registrant as specified in its charter) Nevada 45-5604515 (State of incorporation) (I.R.S. Employer Identification No.) 933 Poindexter Drive Charlotte, NC 28209 (Address of principal executive offices) (907) 953-2000 (Registrant’s telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Filing required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNoo Shares of common stock, $.0001 par value, outstanding on May 15, 2013: 10,597,571 EXPLANATORY NOTE This Form 10-Q/A is being filed due to a software glitch which caused the previous 10-Q filing to be incomplete, and this 10-Q/A is being filed to correct the incomplete nature of the previous 10-Q filing.  This Form 10-Q/A is also being filed to correct Item 4 as Mine Safety Disclosures. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date. Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 BALANCE SHEET 3 STATEMENTS OF OPERATIONS 4 STATEMENTS OF CASH FLOWS 5 NOTES TO FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS 8 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 4. CONTROLS AND PROCEDURES 10 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. MINE SAFETY DISCLOSURES 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 12 SIGNATURES 13 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Tarheel Billboard Inc (A Development Stage Company) Balance Sheet (unaudited) March 31, 2013 ASSETS Current Assets Cash $ Other current assets - Total Current Assets TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Officer advances $
